Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/26/2019.
Claims 1-19 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim 15 recites managing a patient's health by analyzing patient/user health information then providing instructions to the patient/user.  Specifically, the claim recites "connecting a user through a voice assistant to a one or more smart electronic computing devices; connecting the one or more smart electronic computing devices to an internet database; storing information regarding health management of the user in the internet database; analyzing the information in the internet database; optionally, having the information interact with a provider; outputting the analyzed information to a voice assistant wherein the voice assistant provides specific instructions to the user", which is grouped within the "certain methods of organizing human activity" and "mental processes" grouping of abstract ideas because the claims involve a series of steps for managing a patient's health by analyzing patient/user health information then providing instructions to the patient/user. The claim 16 recites “a smart communication device connected to the internet database, wherein the internet database receives and stores data from at least one of the more than one internet-connected health devices, and  wherein the smart 
Turning to the dependent claims, claim 17 describes examples of the internet-connected health device, claim 18 describes the type of data measured by the health device and claim 19 describes sending out an alert. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a system with an internet-connected health device such as a smart pillbox, a smart pill bottle, a smart blood pressure monitor, a smart glucose monitor, voice assistant, smart electronic computing devices, computer network, and internet database merely use a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Therefore, the additional element(s) does/do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a system an internet-connected health device such as a smart pillbox, a smart pill bottle, a smart blood pressure monitor, a smart glucose monitor, voice assistant, smart electronic computing devices, computer network, and internet database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing a patient's health by analyzing patient/user health information then providing instructions to the patient/user and managing a patient's health by storing patient/user health information then sending the patient’s health data to the patient or a health professional. The use of a computer or processor to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Application Publication US 2014/0214446 A1 to Nusbaum et al.
Claim 1:  
Nusbaum discloses the following limitations as shown below:
a smart health tracking device (see at least Paragraph 90, performed by a mobile computing device 1 during execution of the weight, diet, food, nutrition, exercise, activity, behavior, health-related tracking, analysis, and user feedback application software 6 identified above in conjunction with FIG. 1.  Upon a user selecting application 6 for execution (30), initialization operations are performed (31).  In an illustrative implementation, when the weight tracking and nutrition analysis application initially begins executing, a display is generated identifying feature highlights of the weight tracking, exercise tracking, nutrition analysis and the reward/motivational aspects of the system and methodology described herein that promote, for example, weight control, better nutrition and a healthier lifestyle.); 
a managing console device in communication with the health tracking device (see at least Paragraph 14, In practical effect, in illustrative implementations, the mobile computing device executing the weight, nutrition, health, behavior and exercise application software as described herein serves as a 
a voice assistant in communication with the managing console device or the health tracking device (see at least Paragraph 85, A person skilled in the art will recognize that commercial speech recognition, analysis and synthesis software systems are well known and are commercially available, such as Dragon Naturally Speaking offered by ScanSoft and Via Voice marketed by IBM.  Further, the speech recognition, analysis and synthesis software (hereinafter referred to as speech recognition) 8 may be implemented by a system corresponding to Apple's Siri intelligent personal assistant and navigator system utilized in the iPhone 4S or iPhone 5 augmented to incorporate the speech recognition, voice synthesis/communication and control features described herein.).
Claim 2:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum further discloses the following limitations:
wherein at least one of the smart health tracking device, the managing console device, or the voice assistant comprises a wireless connection (see at least Paragraph 81, In other implementations, a pedometer 13A wirelessly transmits pedometer data to mobile computing device 1 that is received by a receiver in mobile computing device 1 in a manner understood by those skilled in the art.  See, for example, the commercially available pedometer used with an Ipod or Iphone that receives pedometer transmissions from a shoe).
Claim 3:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum further discloses the following limitations:
wherein the voice assistant and the smart health tracking device are separate devices (see at least Paragraph 81, In other implementations, a pedometer 13A wirelessly transmits pedometer data to mobile computing device 1 that is received by a receiver in mobile computing device 1 in a manner 
Claim 4:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum further discloses the following limitations:
further comprising an internet database in communication with the health tracking device through the wireless connection (see at least Paragraph 80, mobile computing device 1 also communicates via Internet 11 with a rewards server 16 that includes an associated rewards database that in turn communicates with a music, video and entertainment server 17 that is utilized during reward processing to provide additional motivation to users for enhancing the likelihood of goal achievement.  It should be understood that, while servers 14 and 16 and physician/nutritionist/personal trainer/data processing system/server 20 are represented by multiple computers having multiple associated databases, such systems may be implemented, if desired, at one data processing system location using one data processing system having one database; Paragraph 81).
Claim 5:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum further discloses the following limitations:
wherein the internet database stores and retrieves information sent to it from the medical tracking device, the smart electronic device, the voice assistant, the medication dispenser, an outside provider, the managing console device, or a combination thereof (see at least Paragraph 79, As will be explained further below, mobile computing device 1 communicates via the Internet with a server 
Claim 6:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum further discloses the following limitations:
wherein the information comprises a user's dosing record, a medication schedule, a scheduled time for medication, information from a provider, a record of interaction between the user and the smart health tracking device, an amount of medication in the medication dispenser, or a combination thereof (see at least Paragraph 79, As will be explained further below, mobile computing device 1 communicates via the Internet with a server 14 that includes associated user profile, weight tracking, exercise/activity databases, and food/nutrition databases as described in more detail below; Paragraph 88, the mobile computing device 1 communicates via the Internet 11 with one or more physicians and/or nutritionists and/or personal trainers located at one or more remotely located data processing stations 20 exemplified in FIG. 1 as a physician/nutritionist/personal trainer server 20.  In illustrative implementations, goals to be attained by users are set based upon a generated user profile using health and exercise information obtained from the user and/or using physician, nutritionist, personal trainer-generated thresholds for the user including average calorie intake per day, grams of sugar intake per day, amount of exercise per day, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication US 2014/0214446 A1 to Nusbaum et al. in view of U.S. Patent Application Publication US 2019/0043501 A1 to Ramaci.
Claim 7:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein the information comprises a record of a user's adherence to a medical regimen (see at least Paragraph 12, providing one or more features of medication adherence, voice, data, SMS reminders, alerts; Paragraph 13, enables the user to access and interact … for self-management that includes, but is not limited to, personalizing treatment plans, personalizing dosing regimens, receiving medication reminders, accessing educational information; Paragraph 14, daily tracking of patient location, monitoring of medication adherence, storing and tracking health data (e.g., blood pressure, glucose, cholesterol, etc.)).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci with the motivation to “aid(s) the user to overcome barriers to medication adherence and increase compliance for health and well-being“ (Ramaci, see at least Paragraph 35).
Claim 8:  
The combination of Nusbaum/Ramaci discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein the user interacts with the voice assistant to determine the last time medication was dispensed to the user or the last time the user completed the medical regimen (see at least Paragraph 12, listens and interacts with the user to determine a user intent based on natural language understanding of the user’s speech; provides conversational interactions, … to perform functions, interact with the user (i.e., patient), fulfill user requests, educate and inform user, monitor user compliance, manage user symptoms, determine user health status, user well-being, suggest corrective actions-behaviors, and the like; Paragraph 13, enables the user (i.e., patients) to access and interact with the said relational agent for self-management that includes, but is not limited to, personalizing treatment plans, personalizing dosing regimens, receiving medication reminders, accessing educational information …).

Claim 9:  
The combination of Nusbaum/Ramaci discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein system alerts the user if the medication has not been taken at the proper time and at the proper dose or the medical regime has not been completed (see at least Paragraph 12, listens and interacts with the user to determine a user intent based on natural language understanding of the user’s speech; provides conversational interactions, … to perform functions, interact with the user (i.e., patient), fulfill user requests, educate and inform user, monitor user compliance, manage user symptoms, determine user health status, user well-being, suggest corrective actions-behaviors, and the like) (Ramaci – see at least Paragraph 12, providing one or more features of medication adherence, voice, data, SMS reminders, alerts; Paragraph 13, enables the user to access and interact … for self-management that includes, but is not limited to, personalizing treatment plans, personalizing dosing regimens, receiving medication reminders, accessing educational information).     
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 10:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
further comprising an accelerometer (see at least Paragraph 13, may contain one or more … accelerometer).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 11:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein the managing console device supplies information relating to medication management to the user or another authorized person (see at least Fig. 5).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 12:  
The combination of Nusbaum/Ramaci discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein educational materials can be provided to a user from the medication management system (see at least Paragraph 14, sending-receiving videos, streaming instructional videos, patient education information, caregiver education information).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 13:  
The combination of Nusbaum/Ramaci discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein the educational materials comprise a video (see at least Paragraph 14, sending-receiving videos, streaming instructional videos, patient education information, caregiver education information).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 14:  
Nusbaum discloses the limitations as shown in the rejections above.  Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
wherein the smart health tracking device tracks health data (see at least Paragraph 13; Paragraph 14, daily tracking of patient location, monitoring of medication adherence, storing and tracking health data (e.g., blood pressure, glucose, cholesterol, etc.)).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci for at least the same reasons given for claim 7 above.
Claim 15:  
Nusbaum discloses the following limitations as shown below:
connecting a user through a voice assistant to a one or more smart electronic computing devices (see at least Paragraph 85, A person skilled in the art will recognize that commercial speech recognition, analysis and synthesis software systems are well known and are commercially available, such as Dragon Naturally Speaking offered by ScanSoft and Via Voice marketed by IBM.  Further, the speech recognition, analysis and synthesis software (hereinafter referred to as speech recognition) 8 may be implemented by a system corresponding to Apple's Siri intelligent personal assistant and navigator system utilized in the iPhone 4S or iPhone 5 augmented to incorporate the speech recognition, voice synthesis/communication and control features described herein);
connecting the one or more smart electronic computing devices to an internet database (see at least Paragraph 79, As will be explained further below, mobile computing device 1 communicates via the Internet with a server 14 that includes associated user profile, weight tracking, exercise/activity databases, and food/nutrition databases as described in more detail below; Paragraph 80, mobile computing device 1 also communicates via Internet 11 with a rewards server 16 that includes an associated rewards database that in turn communicates with a music, video and entertainment server 17 that is utilized during reward processing to provide additional motivation to users for enhancing the likelihood of goal achievement.  It should be understood that, while servers 14 and 16 and physician/nutritionist/personal trainer/data processing system/server 20 are represented by multiple computers having multiple associated databases, such systems may be implemented, if desired, at one data processing system location using one data processing system having one database; Paragraph 81; Paragraph 84); 
storing information regarding health management of the user in the internet database (see at least Paragraph 79, As will be explained further below, mobile computing device 1 communicates via the Internet with a server 14 that includes associated user profile, weight tracking, exercise/activity databases, and food/nutrition databases as described in more detail below; Paragraph 80, mobile computing device 1 also communicates via Internet 11 with a rewards server 16 that includes an associated rewards database that in turn communicates with a music, video and entertainment server 
analyzing the information in the internet database (see at least Paragraphs 34-35, The responses are analyzed by the system and the system provides the user with recommendations to improve the behavior: e.g., to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; Paragraph 79, mobile computing device 1 communicates via the Internet with a server 14 that includes associated user profile, weight tracking, exercise/activity databases, and food/nutrition databases; Paragraph 80); 
optionally, having the information interact with a provider (see at least Paragraph 88, mobile computing device 1 communicates via the Internet 11 with one or more physicians and/or nutritionists and/or personal trainers); 
Nusbaum may or may not disclose the following limitations, but Ramaci as shown does:
outputting the analyzed information to a voice assistant wherein the voice assistant provides specific instructions to the user (see at least Paragraph 13, the secured remote server is also accessible using the stand-alone voice-controlled speech user interface device (i.e. AI digital assistant capable device) or, a speech user interface is incorporated into one or more smart appliance, or mobile app, capable of communicating with the same or another remote server, providing cloud-based control service, to perform natural language or speech-based interaction with the user, acting as the relational agent.  The relational agent provides conversational interactions, utilizing automated voice recognition-response, natural language learning-processing, and performs various functions to: interact with the user, fulfill user requests, educate, monitor compliance, monitor persistence, provide one or more skills, ask one or more questions, store responses/answers, perform predictive algorithms with user responses, determine health status and well-being, play games, make phone calls, or provide suggestions for corrective actions including instructions for medication management 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum with Ramaci with the motivation to “aid(s) the user to overcome barriers to medication adherence and increase compliance for health and well-being“ (Ramaci, see at least Paragraph 35).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication US 2014/0214446 A1 to Nusbaum et al. in view of U.S. Patent Application Publication US 2019/0043501 A1 to Ramaci and further in view of U.S. Patent Application Publication US 2020/0051680 A1 to Yadav et al. 
Claim 16:  
The combination of Nusbaum/Ramaci discloses the limitations as shown in the rejection above.  Nusbaum may or may not specifically disclose the following limitations, but Yadav as shown does:
more than one internet-connected health device connected to a computer network (see at least Paragraph 45, The network 704 can be wired (including fiber optic) and/or wireless, or combinations thereof.  It can be a LAN, WAN, WLAN or any other form of network and will generally provide internet access; Paragraph 48, In some instances, the medication management portal device 702 can be connected to various and several I/O devices 114 including one or more associated physiological monitoring devices 802, as shown in FIG. 8.  In some instances, the one or more physiological monitoring devices 802 are used to measure one or more of ECG, respiration, heart rate, temperature, blood pressure, urinalysis, stool analysis, and the like of the patient, with the data from 
an internet database connected to the computer network (see at least Fig. 13;  Paragraphs 56-57,  The computers may include one or more hardware components such as, for example, a central processing unit (CPU) 1321, a random access memory (RAM) module 1322, a read-only memory (ROM) module 1323, a storage 1224, a database; Paragraph 58; Paragraph 61; Paragraph 63, Interface 1327 may include one or more components configured to transmit and receive data via a communication network, such as the Internet, a local area network, a workstation peer-to-peer network, a direct link network, a wireless network, or any other suitable communication platform); and 
a smart communication device connected to the internet database, wherein the internet database receives and stores data from at least one of the more than one internet-connected health devices, and wherein the smart communication device sends health data of a patient to the patient or a health professional (see at least Paragraph 55, providing a medication management portal device that includes one or more physiological monitoring devices in communication with a processor of the medication management portal device that are used to measure one or more of ECG, respiration, heart rate, temperature, blood pressure urinalysis, and stool analysis information.  At step 1204, the medication management portal device transmits information from one or more of the physiological monitoring devices, the information obtained from one or more of the physiological devices is obtained at or near a time that a user retrieves a medication from one of the receptacles of the medication management portal device, over a network connected to the medication management portal device to a device configured to store information; Paragraphs 56-57,  The computers may include one or more hardware components such as, for example, a central processing unit (CPU) 1321, a random access memory (RAM) module 1322, a read-only memory (ROM) module 1323, a storage 1224, a database; Paragraph 58; Paragraph 61, For example, database 1325 may store data relating to medication information, medication identifiers, dates and times that a patient is to take a medication, patient information, information about retrieval of medication from a receptacle of the medication management portal device, and the like.  It is contemplated that database 1325 may store 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum and Ramaci with Yadav with the motivation of providing “… a medication management portal for ensuring medication compliance and providing remote medical connection” (Yadav, see at least Paragraph 1).
Claim 17:  
The combination of Nusbaum/Ramaci/Yadav discloses the limitations as shown in the rejection above.  Nusbaum may or may not specifically disclose the following limitations, but Yadav as shown does:
wherein the internet-connected health device comprises a smart pillbox, a smart pill bottle, a smart blood pressure monitor, a smart glucose monitor, or a combination thereof (see at least Paragraph 48, In some instances, the medication management portal device 702 can be connected to various and several I/O devices 114 including one or more associated physiological monitoring devices 802, as shown in FIG. 8.  In some instances, the one or more physiological monitoring devices 802 are used to measure one or more of ECG, respiration, heart rate, temperature, blood pressure, urinalysis, stool analysis, and the like of the patient, with the data from the one or more associated physiological monitoring devices 802 received by the medication management portal device 702; Paragraph 62, Interface 1327 may include one or more components configured to transmit and receive data via a communication network, such as the Internet).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum and Ramaci with Yadav for at least the same reasons given for claim 16 above.
Claim 18:  
The combination of Nusbaum/Ramaci/Yadav discloses the limitations as shown in the rejection above.  Nusbaum may or may not specifically disclose the following limitations, but Yadav as shown does:
wherein the internet-connected health device measures health data of a patient (see at least Paragraph 48, In some instances, the medication management portal device 702 can be connected to various and several I/O devices 114 including one or more associated physiological monitoring devices 802, as shown in FIG. 8.  In some instances, the one or more physiological monitoring devices 802 are used to measure one or more of ECG, respiration, heart rate, temperature, blood pressure, urinalysis, stool analysis, and the like of the patient, with the data from the one or more associated physiological monitoring devices 802 received by the medication management portal device 702; Paragraph 62, Interface 1327 may include one or more components configured to transmit and receive data via a communication network, such as the Internet).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum and Ramaci with Yadav for at least the same reasons given for claim 16 above.
Claim 19:  
The combination of Nusbaum/Ramaci/Yadav discloses the limitations as shown in the rejection above.  Nusbaum may or may not specifically disclose the following limitations, but Yadav as shown does:

wherein the system sends out an alert (see at least Paragraph 52, At 1004, an alert is provided by the medication management portal device 702 that it is a time for a patient 904 to receive medication 906 from one of the receptacles 102 of the medication management portal device 702; Paragraph 53, In some instances, the medication management portal device 702 provides an alert to the user 904 or the patient using the medication from the identified receptacle 102 that the use is or is not in compliance to the medication regimen).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Nusbaum and Ramaci with Yadav for at least the same reasons given for claim 16 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686